           Case 1:19-cr-00402-CJN Document 5 Filed 01/07/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          *
                                                  *
                   vs.                            *        Case No. 1:19-cr-00402-CJN-1
                                                  *
SONIA TABIZADA                                    *
          Defendant                               *
                                                  *

                                               ooOoo

                                   ENTRY OF APPEARANCE

       Please enter my appearance on behalf of Defendant, Sonia Tabizada as counsel appointed

under the Criminal Justice Act, 18 U.S.C. § 3006A.

                                                       Respectfully submitted,

                                                       /s/ Carmen D. Hernandez
                                                       Carmen D. Hernandez
                                                       Bar No. MD 03366
                                                       7166 Mink Hollow Rd
                                                       Highland, MD 20777
                                                       240-472-3391
                                                       chernan7@aol.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that the instant notice was served on all counsel of record 7th day of January,
2020 on all counsel of record via ECF.



                                                       /s/ Carmen D. Hernandez
                                                       Carmen D. Hernandez
